           Case 1:20-cv-04050-AT Document 8 Filed 06/01/20 Page 1 of 1


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
MEDIA FORCE LTD.,                                                      DOC #:
                                                                       DATE FILED: 6/1/2020
                              Petitioner,

              -against-                                                  20 Civ. 4050 (AT) (SDA)

PRECISE LEADS, INC.,                                                            ORDER

                        Respondent.
ANALISA TORRES, District Judge:

       On May 26, 2020, Petitioner filed a petition to confirm an arbitration award. ECF No. 1.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary
judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is
ORDERED that:

       1. By June 29, 2020, Petitioner shall file and serve a statement pursuant to Local Civil Rule
          56.1 and any additional materials with which they intend to support the petition, including
          memoranda of law, the arbitration award, supporting documents, and any affidavits or
          declarations attesting that the exhibits are true and correct copies of what they purport to
          be;

       2. By July 20, 2020, Respondent shall file its opposition; and

       3. By July 27, 2020, Petitioner shall file its reply, if any.

        IT IS FURTHER ORDERED that by June 15, 2020, Petitioners shall serve a copy of the
petition and this order upon Respondent by personal service—and, if available, by email—on an
officer, director, managing or general agent, or cashier or assistant cashier or to any other agent
authorized by appointment or by law to receive service, pursuant to N.Y. C.P.L.R. § 311, and upon
the Secretary of State, pursuant to N.Y. Bus. Corp. Law § 306. By June 19, 2020, Petitioners shall
file an affidavit of such service.

       SO ORDERED.

Dated: June 1, 2020
       New York, New York
